In an action, inter alia, to recover damages for breach of fiduciary duty and fraud, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), entered June 29, 1988, which granted the motion of the defendant Mark A. Varrichio for summary judgment.
Ordered that the order is reversed, with costs, and the motion is denied.
In this matter a disputed issue of fact exists which precludes the granting of summary judgment. The issue involved is the scope of the March 19, 1987, stipulation. We do not find that the defendant Varrichio has established as a matter of law that any of the provisions of the March 19, 1987, stipulation preclude this action by the plaintiff. Mangano, J. P., Brown, Lawrence and Eiber, JJ., concur.